

Exhibit 10.3
AWARD AGREEMENT
CST Brands, Inc. 2013 Omnibus Stock Incentive Plan


Executive Officer Restricted Stock Award
(subject to performance accelerated vesting)
This Award Agreement (this “Agreement”) is between CST Brands, Inc., a Delaware
corporation (“Company”), and [_____________], an Employee of the Company or one
of its affiliates (“Participant”), who agree as follows:
1.Introduction. Pursuant to the CST Brands, Inc. 2013 Omnibus Stock Incentive
Plan (as may be amended, the “Plan”), on [Date of Grant] (“Date of Grant”),
Participant was awarded [______] shares of Common Stock of the Company under the
Plan as Restricted Stock (as defined in the Plan). The parties hereby enter into
this Agreement to evidence the terms, conditions and restrictions applicable to
the Restricted Stock.
2.The Plan, Restrictions, Vesting. The Plan is incorporated herein by reference
for all purposes, and Participant hereby agrees to the terms and conditions
stated therein applicable to the Restricted Stock and the rights and powers of
Company and the Committee as provided therein. In addition, Participant agrees
as follows:
2.01    Non-Transferable. Except to the extent otherwise provided in the Plan or
this Agreement, the shares of Restricted Stock issued to Participant under the
Plan may not be sold, exchanged, pledged, hypothecated, transferred, garnished
or otherwise disposed of or alienated at any time prior to vesting.
2.02    Regular Vesting. Except to the extent otherwise provided in the Plan and
this Agreement, Participant’s rights to and interest in the shares of Restricted
Stock shall vest and accrue to Participant in the following increments, provided
Participant has continually remained an Employee through such dates:
«Shares_Period_1» shares vest on «Vest_Date_Period_1»; «Shares_Period_2» shares
vest on «Vest_Date_Period_2»; and «Shares_Period_3» shares vest on
«Vest_Date_Period_3». Upon termination of Participant’s Service with the Company
for any reason, including, but not limited to, Retirement, death or disability,
Participant shall forfeit any unvested shares of Restricted Stock subject to
this Agreement.
2.03    Performance Accelerated Vesting for Eligible Shares. Fifty percent (50%)
of the shares of Restricted Stock awarded in Section 1 above shall be eligible
for performance accelerated vesting (“Eligible Shares”). Notwithstanding the
vesting schedule stated in Section 2.02, to the extent any Eligible Shares have
not yet vested per the schedule stated in Section 2.02, and to the extent the
Eligible Shares have not been forfeited or otherwise canceled pursuant to the
terms of the Plan, all unvested Eligible Shares shall automatically vest at the
close of business on the last date of the Acceleration Period. The “Acceleration
Period” means the first period following the Date of Grant when the closing
price per share of Common Stock is $__.00 or above for five consecutive trading
days as reported on the New York Stock Exchange (NYSE).

RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING    PAGE 1



--------------------------------------------------------------------------------



2.04    Book Entry Shares. Participant agrees that in lieu of certificates
representing Participant’s shares of Restricted Stock, the Restricted Stock and
any shares issuable in connection with their vesting may be issued in
uncertificated form pursuant to the Direct Registration System (“DRS”) of
Company’s stock transfer agent.
2.05    Restructuring or Reorganization. If, as the result of a stock split,
stock dividend, combination of shares or any other change, including an exchange
of securities for any reason, the Participant shall be entitled to new or
additional or different shares of stock or securities, such stock or securities
shall be subject to the terms and conditions of the Plan and this Agreement.
3.    Limitation. Participant shall have no rights with respect to any shares of
Restricted Stock not expressly conferred by the Plan or this Agreement.
4.    83(b) Election. Participant understands that Participant should consult
with Participant’s tax advisor regarding the advisability of filing with the
Internal Revenue Service an election under section 83(b) of the Code, with
respect to the shares of Restricted Stock subject to this Agreement. This
election must be filed no later than 30 days after the Date of Grant. This time
period cannot be extended. Participant acknowledges (1) that Participant has
been advised to consult with a tax advisor regarding the tax consequences to
Participant of the receipt of the shares of Restricted Stock and (2) that timely
filing of an election under section 83(b) of the Code is Participant’s sole
responsibility, even if Participant requests the Company or its representative
to file such election on Participant’s behalf.
5.    Miscellaneous. All capitalized terms contained in this Agreement shall
have the definitions set forth in the Plan unless otherwise defined herein. This
Agreement shall be binding upon the parties hereto and their respective
beneficiaries, heirs, administrators, executors, legal representatives and
successors.
6.    Code Section 409A. The delivery of shares of Common Stock free of
restriction under this Plan shall be made on or as soon as reasonably practical
following the applicable date of vesting, but in any event no later than the
15th day of the third month following the end of the year in which the
applicable date of vesting occurs. With respect to the receipt of dividends, the
payment of dividends, if any, shall be made by the last day of the fiscal
quarter during which dividends on Common Stock are paid, but in any event by no
later than the 15th day of the month following the end of the year in which the
applicable dividends on Common Stock are paid. This Agreement and the award
evidenced hereby are intended to comply, and shall be administered consistently,
in all respects with Section 409A of the Code and the regulations promulgated
thereunder. If necessary in order to ensure such compliance, this Agreement may
be reformed consistent with guidance issued by the Internal Revenue Service. In
no event shall the Company be liable for any additional tax, interest or
penalties that may be imposed on Participant under Section 409A of the Code or
any damages for failing to comply with Section 409A of the Code.
By your signature and the Company’s signature below, you and the Company agree
that the Restricted Stock referenced above is granted under and governed by the
terms and conditions of this Agreement and the Company’s 2013 Omnibus Stock
Incentive Plan (as may be amended) attached hereto, all of which are made a part
of this Agreement.

RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING    PAGE 2



--------------------------------------------------------------------------------



CST BRANDS, INC.

By:__________________________________________     
Name: _______________________________________ Date
Title: ________________________________________



______________________________________________ ______________________________
Participant Date





RESTRICTED STOCK AWARD AGREEMENT – PERFORMANCE VESTING    PAGE 3

